             Case 4:15-cr-01723-RCC-DTF Document 628 Filed 11/19/18 Page 1 of 1



                                      DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – TUCSON
U.S. District Judge: Raner C. Collins              Date: November 19, 2018
USA v. Lonnie Ray Swartz                           Case Number: CR-15-01723-001-TUC-RCC (DTF)

Assistant U.S. Attorney: Wallace Kleindienst/Mary Sue Feldmeier (presence not required)
Attorney for Defendant: Sean Chapman/Jaime Calle, Retained (presence not required)
Deputy Clerk: Sherry Gammon
Court Reporter: Erica McQuillen
Spanish Interpreter for victim’s family: Sandy Frady (presence not required)


Defendant:    ☒ Presence not required ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ

JURY TRIAL – Day 15:

The jury arrives at 9:30 a.m. to resume deliberation.

Lunch recess taken 11:30 a.m. – 12:30 p.m.

Recess taken 3:12 p.m. – 3:22 p.m.

The jury is excused at 4:55 p.m. Jury deliberation continues to 11/20/2018 at 9:30 a.m. before Judge
Raner C. Collins.



                                                        Jury Trial:

                                                        Jury deliberation time: 6 Hour 15 Minutes
                                                        9:30 a.m. – 4:55 p.m.
